                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

U CAN RENT, LLC, on behalf of                )
itself and all others similarly situated     )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )     CASE NO. 2:17-cv-736-ECM
                                             )                [WO]
NISSAN NORTH AMERICA, INC.,                  )
                                             )
              Defendant.                     )

                         MEMORANDUM OPINION AND ORDER

       On June 12, 2019, Heninger Garrison Davis, LLC and the Law Offices of Troy

King’s filed a Motion to Withdraw as Counsel for Defendant U Can Rent, LLC. The Court

ordered U Can Rent to either respond to the Motion or else have new counsel enter an

appearance. (Doc. 67). The Court warned U Can Rent that failure to comply with the

order could result in the dismissal of its case.

       U Can Rent has already missed a deadline and the Court provided U Can Rent the

opportunity to explain the failure to comply with the Court’s order. (Doc. 75). The Court

has also repeatedly granted extensions of the time to file a response to Counsel’s Motion.

(Docs. 74, 78). U Can Rent has again missed a deadline despite the repeated extensions

and repeated warnings that failure to comply with the Court’s order could result in the

dismissal of its case.

       Accordingly, it is ORDERED that this case be DISMISSED without prejudice for

Plaintiff U Can Rent’s failure to comply with the Court’s order to respond to counsel’s
motion or else obtain new counsel. The pending motions to dismiss (docs. 31, 32, 33) are

DENIED as moot.

       The law firm Heninger Garrison Davis, LLC and Troy Robin King of The Law

Offices of Troy King are ORDERED to serve the Plaintiff with a copy of this order and

the forthcoming Final Judgment, by certified mail, return receipt requested and file a

certificate showing that the Plaintiff has been served. Counsel shall file the return receipt—

the online tracking confirmation, by itself, is not sufficient.

              DONE this 16th day of September, 2019.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
